Name: 77/420/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 28 June 1977 opening tariff preferences for products covered by that Community and originating in Syria
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-07-07

 Avis juridique important|41977D042077/420/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 28 June 1977 opening tariff preferences for products covered by that Community and originating in Syria Official Journal L 169 , 07/07/1977 P. 0028 - 0028****( 1 ) OJ NO L 126 , 23 . 5 . 1977 , P . 89 . DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , OF 28 JUNE 1977 OPENING TARIFF PREFERENCES FOR PRODUCTS COVERED BY THAT COMMUNITY AND ORIGINATING IN SYRIA ( 77/420/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , WHEREAS THE MEMBER STATES HAVE CONCLUDED AMONG THEMSELVES THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY ; WHEREAS THE INTERIM AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE SYRIAN ARAB REPUBLIC ( 1 ), SIGNED IN BRUSSELS ON 18 JANUARY 1977 , IS TO ENTER INTO FORCE ON 1 JULY 1977 ; WHEREAS THE AGREEMENT BETWEEN THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY AND THE SYRIAN ARAB REPUBLIC IS SUBJECT TO THE APPROVAL OF EACH SIGNATORY STATE IN ACCORDANCE WITH ITS OWN CONSTITUTIONAL RULES ; ANXIOUS TO APPLY AUTONOMOUSLY AND CONCOMITANTLY THE TARIFF REDUCTIONS LAID DOWN IN THAT AGREEMENT ; IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 WITH EFFECT FROM 1 JULY 1977 , THE DUTIES APPLICABLE IN THE COMMUNITY TO IMPORTS OF PRODUCTS COVERED BY THE EUROPEAN COAL AND STEEL COMMUNITY AND ORIGINATING IN SYRIA SHALL BE SUSPENDED . ARTICLE 2 THE PROVISIONS LAYING DOWN THE RULES OF ORIGIN FOR THE IMPLEMENTATION OF THE INTERIM AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE SYRIAN ARAB REPUBLIC SHALL APPLY TO THE PRODUCTS REFERRED TO IN ARTICLE 1 . ARTICLE 3 THE MEMBER STATES SHALL DECIDE BY COMMON ACCORD ON ANY CONTINGENT PROTECTIVE MEASURES SUGGESTED BY ONE OR MORE MEMBER STATES OR BY THE COMMISSION . ARTICLE 4 THIS DECISION SHALL EXPIRE ON THE ENTRY INTO FORCE OF THE AGREEMENT BETWEEN THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY AND THE SYRIAN ARAB REPUBLIC , AND NO LATER THAN 30 JUNE 1978 . ARTICLE 5 MEMBER STATES SHALL ADOPT ALL THE MEASURES NECESSARY FOR THE IMPLEMENTATION OF THIS DECISION . DONE AT LUXEMBOURG , 28 JUNE 1977 . THE PRESIDENT W . RODGERS